Exhibit 10.1

SERIES A WARRANT AGREEMENT

Capnia, Inc.

and

American Stock Transfer & Trust Company, LLC, as Warrant Agent

SERIES A WARRANT AGREEMENT

THIS SERIES A WARRANT AGREEMENT (this “Agreement”), dated as of November 18,
2014, is by and between Capnia, Inc., a Delaware corporation (the “Company”),
and American Stock Transfer & Trust Company, LLC, a New York limited liability
trust company, as Warrant Agent (the “Warrant Agent”).

WHEREAS, the Company is engaged in a public offering (the “Offering”) of units
consisting of common stock of the Company, par value $0.001 per share (“Common
Stock”) and warrants to purchase shares of Common Stock of the Company
(“Warrants”) and, in connection therewith, has determined to issue and deliver
up to 1,897,500 Series B Warrants to public investors in the Offering, each such
Warrant evidencing the right of the holder thereof to purchase one share of
Common Stock of the Company for $6.50 per share, subject to adjustment as
described herein (the “Series B Warrants”) and up to 1,897,500 Series A Warrants
to public investors in the Offering, each such Series A Warrant evidencing the
right of the holder, thereof to purchase one share of Common Stock of the
Company for $6.50 per share, subject to adjustment as described herein (the
“Warrants”); and

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, as amended, on Form S-1, No. 333-196635
(the “Registration Statement”) and prospectus (the “Prospectus”), for the
registration, under the Securities Act of 1933, as amended (the “Securities
Act”), of the units to be sold in the Offering, the shares of Common Stock
included in the units to be sold in the Offering, the Series B Warrants and the
Warrants included in the units to be sold in the Offering and the shares of
Common Stock underlying the Series B Warrants and the Warrants; and

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange and exercise of the Warrants; and

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants (each a “Holder”); and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.

 

2. Warrants.

 

  2.1 Form of Warrant. Each Warrant shall be issued in registered form only and
shall be in substantially the form of Exhibit A hereto, the provisions of which
are incorporated herein. Each Warrant shall be signed by, or bear the facsimile
signature of, the Chairman of the Board, President, Chief Executive Officer,
Secretary or other principal officer of the Company. In the event the person
whose facsimile signature has been placed upon any Warrant shall have ceased to
serve in the capacity in which such person signed the Warrant before such
Warrant is issued, it may be issued with the same effect as if he or she had not
ceased to be such at the date of issuance.

 

  2.2 Effect of Countersignature. Unless and until countersigned by the Warrant
Agent pursuant to this Agreement, a Warrant shall be invalid and of no effect
and may not be exercised by the holder thereof.

 

  2.3 Registration.

 

  2.3.1 Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
holders thereof in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company.

 

  2.3.2 Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on the Warrant Certificate (as defined below) made by anyone other than the
Company or the Warrant Agent), for the purpose of any exercise thereof, and for
all other purposes, and neither the Company nor the Warrant Agent shall be
affected by any notice to the contrary.

 

3. Terms and Exercise of Warrants.

 

  3.1 Exercise Price. Each Warrant shall, when countersigned by the Warrant
Agent, entitle the Registered Holder thereof, subject to the provisions of such
Warrant and of this Warrant Agreement, to purchase from the Company the number
of shares of Common Stock stated therein, at the price of $6.50 per share,
subject to the adjustments provided herein. The term “Exercise Price” as used in
this Warrant Agreement shall mean the price per share at which shares of Common
Stock may be purchased at the time a Warrant is exercised.

 

  3.2

Duration of Warrants. A Warrant may be exercised only during the period (the
“Exercise Period”) commencing on the date of issuance thereof and ending on
November 12, 2019

 

2



--------------------------------------------------------------------------------

  (the “Expiration Date”); provided, however, that the exercise of any Warrant
shall be subject to the satisfaction of any applicable conditions, as set forth
in subsection 3.3.2 below with respect to an effective registration statement.
Each Warrant not exercised on or before the Expiration Date shall become void,
and all rights thereunder and all rights in respect thereof under this Agreement
shall cease at 5:00 p.m. New York City time on the Expiration Date.

 

  3.3 Exercise of Warrants.

3.3.1 Payment. Subject to the provisions of the Warrant and this Warrant
Agreement, a Warrant, when countersigned by the Warrant Agent, may be exercised
by the Registered Holder thereof by submitting a duly executed election to
purchase attached to the applicable Warrant, at the office of the Warrant Agent
in the Borough of Manhattan, City and State of New York or at the office of its
successor as Warrant Agent, in the Borough of Manhattan, City and State of New
York, which may be done by fax or email delivery, and by paying, within two days
of the date of exercise, in full the Exercise Price for each full share of
Common Stock as to which the Warrant is exercised, in lawful money of the United
States, by wire transfer or in good certified check or good bank draft payable
to the order of the Company or by Cashless Exercise in accordance with
Section 3.2.2 hereof. The Registered Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder. Upon delivery of an
exercise notice, the Holder shall be deemed for all corporate purposes to have
become the holder of record of the Warrant Shares with respect to which a
Warrant has been exercised, irrespective of the date such Warrant Shares are
credited to the Holder’s DTC account or the date of delivery of the certificates
evidencing such Warrant Shares (as the case may be).

***Checks should be payable to American Stock Transfer. Notice of cash exercise
should be made by e-mail (not fax) to fruggiero@amstock.com. Originals need to
be mailed to American Stock Transfer, Attention: Adrian Diaz. Wired funds for
exercise should be wired to:

JP MORGAN CHASE BANK

ABA # 021 000 021

ACCT # 530-354616

ACCT NAME: AMERICAN STOCK TRANSFER & TRUST CO

AS AGENT FOR SERIES B WARRANTS

ATTN: FRANK RUGGIERO – REORG DEPT.

3.3.2 Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if and only if an effective registration statement covering the
issuance of the shares of Common Stock that are subject to the exercise notice
is not available for the issuance of such shares of Common Stock, the Registered
Holder may exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

 

Net Number =     

(A × B) – (A × C)

        B   

 

3



--------------------------------------------------------------------------------

For purposes of the foregoing formula:

 

A    =    the total number of shares with respect to which this Warrant is then
being exercised. B    =    the arithmetic average of the Closing Sale Prices (as
defined below) of the Common Stock for the five (5) consecutive Trading Days
ending on the date immediately preceding the date of the Exercise Notice. C    =
   the Exercise Price then in effect for the applicable shares of Common Stock
at the time of such exercise.

The term “Closing Sale Price” means, for any security as of any date, the last
closing bid price and last closing trade price, respectively, for such security
on the Nasdaq Capital Market, as reported by Bloomberg, or, if the Nasdaq
Capital Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Nasdaq Capital Market is not the principal securities exchange or trading market
for such security, the last closing bid price or last trade price, respectively,
of such security on the principal securities exchange or trading market where
such security is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Registered Holder. If the
Company and the Registered Holder are unable to agree upon the fair market value
of such security, then such dispute shall be resolved pursuant to Section 8.3
hereof. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period

For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, assuming the Registered Holder is not an affiliate of the
Company, the shares of Common Stock issued in a Cashless Exercise shall be
deemed to have been acquired by the Registered Holder, and the holding period
for the shares of Common Stock shall be deemed to have commenced, on the date
this Warrant was originally issued.

3.3.3 Issuance of Common Stock on Exercise. Assuming funds for exercise are paid
on or before the second trading day following the date of receipt by the Company
of an exercise notice, then on or before the third trading day following the
date upon which the Company has received an exercise notice for a Warrant, the
Company shall cause its transfer agent to (i) provided that the transfer agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program credit such aggregate number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian System, or (ii) if the transfer agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the Holder, or
at the Holder’s instruction pursuant to the delivered exercise notice, the
Holder’s agent or designee, in each case pursuant to this clause (ii), sent by
reputable overnight courier to the address specified in the applicable exercise
notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee (as indicated in the applicable exercise notice), for
the number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise.

 

4



--------------------------------------------------------------------------------

  3.3.4 Valid Issuance. All Common Stock issued or issuable upon the proper
exercise of a Warrant in conformity with this Agreement shall be validly issued,
fully paid and nonassessable.

 

  3.3.5 [Intentionally Omitted].

3.3.6 Share Delivery Failure. If the Company shall fail, for any reason or for
no reason, to issue to the Holder within three (3) trading days after receipt of
the applicable exercise notice (the “Share Delivery Deadline”), a certificate
for the number of shares of Common Stock to which the Holder is entitled upon
Holder’s exercise of a Warrant or credit the Holder’s balance account with DTC
for such number of shares of Common Stock to which the Holder is entitled upon
the Holder’s exercise of this Warrant (as the case may be, but in each case
without a restrictive legend) (a “Delivery Failure”), and if on such or after
such Share Delivery Deadline the Holder purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock issuable
upon such exercise that the Holder so anticipated receiving from the Company,
then, in addition to all other remedies available to it, the Company shall,
within three (3) Business Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to 100% of the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate or credit the Holder’s balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon the Holder’s exercise hereunder (as the case may be) (and to issue such
shares of Common Stock) shall terminate, or (ii) promptly honor its obligation
to so issue and deliver to the Holder a certificate or certificates representing
such shares of Common Stock or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise hereunder (as the case may be) and pay cash to the Holder in
an amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Common Stock multiplied by (B) the lowest Closing
Sale Price of the shares of Common Stock on any trading day during the period
commencing on the date of the applicable exercise notice and ending on the date
immediately preceding the date of such issuance and payment under this
clause (ii)

 

  3.4

Beneficial Ownership Limitation on Exercises. The Company shall not affect the
exercise of any portion of a Warrant, and the Registered Holder of such Warrant
shall not have the right to exercise any portion of such Warrant, to the extent
that after giving effect to such exercise, the Registered Holder (together with
the Registered Holder’s affiliates, and any persons acting as a group together
with the Holder or any Registered Holder’s affiliates) would beneficially own in
excess of 4.99% (the “Maximum Percentage”) of the Common Stock outstanding
immediately after giving effect to such exercise, provided, however, that the
foregoing limitation on exercise shall not apply to any Registered Holder who,
together with such Registered Holder’s affiliates, and any persons acting as a
group together with such Registered Holder and such Registered Holder’s
affiliates, owns in excess of the Maximum Percentage immediately prior to the
closing of the Offering. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by such Registered Holder
and its affiliates shall include the number of shares of Common Stock issuable
upon exercise of the Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised portion of the Warrant
beneficially owned by the Registered Holder and its affiliates and (ii) exercise
or conversion of the unexercised or unconverted

 

5



--------------------------------------------------------------------------------

  portion of any other securities of the Company beneficially owned by the
Registered Holder and its affiliates (including, without limitation, any
convertible notes or convertible preferred stock or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Registered Holder or any of its affiliates.
Except as set forth in the preceding sentence, for purposes of this paragraph,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). To the extent
that the limitation contained in this Section 3.4 applies, the Registered
Holder’s submission of an Election to Purchase shall be deemed to be the
Registered Holder’s determination of whether a Warrant is exercisable (in
relation to any other securities owned by the Registered Holder together with
any affiliates) and of which portion of a Warrant is exercisable, in each case
subject to the Maximum Percentage, and the Company shall have no obligation to
verify or confirm the accuracy of such determination. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of the Warrants, in determining
the number of outstanding shares of Common Stock, the Registered Holder may rely
on the number of outstanding shares of Common Stock as reflected in the most
recent of (1) the Company’s most recent Form 10-K, Form 10-Q, Current Report on
Form 8-K or other public filing with the Commission, as the case may be, (2) a
more recent public announcement by the Company or (3) any other notice by the
Company or its transfer agent setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written or oral request of the
Registered Holder, the Company shall within three (3) trading days confirm to
the Registered Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including any Warrant, by the Registered Holder and its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
By written notice to the Company, the Registered Holder may from time to time
increase or decrease the Maximum Percentage to any other percentage of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon exercise of a Warrant and the
provisions of this Section 3.4 shall continue to apply; provided that (i) any
such increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company, and (ii) any such increase or decrease will
apply only to that Registered Holder. For purposes of clarity, the Common Stock
underlying any Warrant in excess of the Maximum Percentage for a Registered
Holder shall not be deemed to be beneficially owned by that Registered Holder
for any purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of
the Exchange Act. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3.4 to the extent necessary to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.

 

4. Adjustments.

 

  4.1 Stock Dividends.

 

  4.1.1

Split-Ups. If after the date hereof, and subject to the provisions of
Section 4.5 below, the number of outstanding shares of Common Stock is increased
by a

 

6



--------------------------------------------------------------------------------

  stock dividend payable in Common Stock, or by a split-up of Common Stock or
other similar event, then, on the effective date of such stock dividend,
split-up or similar event, the number of shares of Common Stock issuable on
exercise of each Warrant shall be increased in proportion to such increase in
the outstanding shares of Common Stock and the Exercise Price shall be
proportionally decreased such that the aggregate Exercise Price, after such
adjustments, remains the same for each Warrant.

 

  4.1.2 Dividends and Other Distributions. If the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction), except to the extent an adjustment was already made
pursuant to Section 4.1.1 or 4.2 (a “Distribution”), at any time after the
issuance of this Warrant, then, in each such case, the Company shall reserve and
put aside the maximum Distribution amount the Holder would have been entitled to
receive if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations on
exercise hereof, including without limitation, the Maximum Percentage)
immediately before the date on which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the participation in such Distribution.
Upon exercise of this Warrant, in whole or in part, the Company shall,
contemporaneously with the delivery of the Warrant Shares, distribute to the
Holder a pro rata portion of such Distribution based on the portion of the
Warrant that has been exercised (provided, however, to the extent that the
Holder’s right to participate in any such Distributions would result in the
Holder exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Distribution at such time and to such extent (or the
beneficial ownership of any such Common Stock as a result of such Distribution
to such extent) and such Distribution to such extent shall be held in abeyance
for the benefit of the Holder until such time, if ever, as its right thereto
would not result in the Holder exceeding the Maximum Percentage, at which time
or times the Holder shall be granted such Distribution (and any Distributions
declared or made on such initial Distribution or on any subsequent Distribution
to be held similarly in abeyance) to the same extent as if there had been no
such limitation).

 

  4.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.5 hereof, the number of outstanding shares of Common
Stock is decreased by a consolidation, combination, reverse stock split or
reclassification of Common Stock or other similar event, then, on the effective
date of such consolidation, combination, reverse stock split, reclassification
or similar event, the number of shares of Common Stock issuable on exercise of
each Warrant shall be decreased in proportion to such decrease in outstanding
shares of Common Stock and the Exercise Price shall be proportionally increased
such that the aggregate Exercise Price, after such adjustments, remains the same
for each Warrant.

 

  4.3

Purchase Rights. If at any time the Company grants, issues or sells any options,
convertible securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”),

 

7



--------------------------------------------------------------------------------

  then the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations on
exercise hereof, including without limitation, the Maximum Percentage)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (or beneficial ownership of
such Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such right (and any Purchase Right granted, issued or sold on such
initial Purchase Right or on any subsequent Purchase Right to be held similarly
in abeyance) to the same extent as if there had been no such limitation).

 

  4.4

Fundamental Transactions. If, at any time while the Warrants are outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, (v) the Company, directly or indirectly, in one or
more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another person or
group of persons whereby such other person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other person or other persons making or party to, or associated or
affiliated with the other persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent exercise of a Warrant, the Registered
Holder of each Warrant shall have the right to receive, for each share of Common
Stock that would have been issuable upon such exercise immediately prior to the
occurrence of such Fundamental Transaction, at the option of the Registered
Holder (without regard to any limitation in Section 3.4 on the exercise of the
Warrants), the number of shares of Common Stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable as a result
of such Fundamental Transaction by a holder of the number of shares of Common
Stock for which a Warrant is exercisable immediately prior to such Fundamental
Transaction (without regard to any limitation in Section 3.4 on the exercise of
the Warrants). For purposes of any such exercise, the determination of the
Exercise Price shall be

 

8



--------------------------------------------------------------------------------

  appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
each Registered Holder shall be given the same choice as to the Alternate
Consideration such Registered Holder receives upon any exercise of a Warrant
following such Fundamental Transaction. Notwithstanding anything to the
contrary, in the event of a Fundamental Transaction, the Company shall, at a
Registered Holder’s option, exercisable at any time prior to the consummation of
the Fundamental Transaction, purchase such Registered Holder’s Warrant
immediately prior to the consummation of such Fundamental Transaction from the
Registered Holder by paying cash by wire transfer of immediately available funds
in an amount equal to the Black Scholes Value of the remaining unexercised
portion of such Registered Holder’s Warrant immediately prior to the
consummation of such Fundamental Transaction. “Black Scholes Value” means the
value of a Warrant based on the Black and Scholes Option Pricing Model obtained
from the “OV” function on Bloomberg, L.P. (“Bloomberg”) determined immediately
prior to the consummation of the applicable Fundamental Transaction for pricing
purposes and reflecting (A) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Expiration Date,
(B) an expected volatility equal to the greater of 100% and the 100 day
volatility obtained from the HVT function on Bloomberg as of the trading day
immediately following the public announcement of the applicable Fundamental
Transaction, (C) the underlying price per share used in such calculation shall
be the sum of the price per share of Common Stock being offered in cash, if any,
plus the value of any non-cash consideration, if any, being offered in such
Fundamental Transaction (the “FMV”) and (D) a remaining option time equal to the
time between the date of the public announcement of the applicable Fundamental
Transaction and the Expiration Date. The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all obligations of the Company
under each Warrant in accordance with the provisions of this Section 4.3
pursuant to agreements in form and substance reasonably satisfactory to the
Registered Holders and approved by the Registered Holder (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of each
Registered Holder, deliver to such Registered Holder in exchange for such
Registered Holder’s Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to such
Registered Holder’s Warrant which is exercisable for a corresponding number of
shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of such Warrant (without regard to the limitations on exercise set forth in
Section 3.4) prior to such Fundamental Transaction, and with an exercise price
which applies the Exercise Price hereunder to such shares of capital stock (but
taking into account the relative value of the shares of Common Stock pursuant to
such Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of such Warrant immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Registered Holder. Upon the occurrence
of any such Fundamental Transaction, the Successor Entity shall succeed to, and
be substituted for (so that from and after the date of such Fundamental
Transaction,

 

9



--------------------------------------------------------------------------------

  the provisions of this Agreement and each Warrant referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Agreement and each Warrant with the same effect as if such Successor
Entity had been named as the Company herein.

 

  4.5 Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest whole share, as the case may be. For purposes of
this Section 4, any calculation of the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall not include treasury
shares, if any. Notwithstanding anything to the contrary in this Section 4, no
adjustment in the Exercise Price shall be required unless such adjustment would
require an increase or decrease of at least 1% in such price; provided however,
that any adjustments which by reason of the immediately preceding sentence are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment. In any case in which this Section 4 shall require that an
adjustment in the Exercise Price be made effective as of a record date for a
specified event, if the Registered Holder exercises a Warrant after such record
date, the Company may elect to defer, until the occurrence of such event, the
issuance of the shares of Common Stock and other capital stock of the Company in
excess of the shares of Common Stock and other capital stock of the Company, if
any, issuable upon such exercise on the basis of the Exercise Price in effect
prior to such adjustment; provided, however, that in such case the Company or
the Warrant Agent shall deliver to the Registered Holder a due bill or other
appropriate instrument evidencing the Registered Holder’s right to receive such
additional shares and/or other capital securities upon the occurrence of the
event requiring such adjustment.

 

  4.6 Notices of Changes in Warrant. Upon every adjustment of the Exercise Price
or the number of shares issuable upon exercise of a Warrant, the Company shall
give written notice thereof to the Warrant Agent, which notice shall state the
Exercise Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Upon occurrence of any event
specified in Sections 4.1, 4.2 or 4.3, the Company shall give written notice of
the occurrence of such event to each Warrant holder, at the last address set
forth for such holder in the Warrant Register, of the record date or the
effective date of the event. Failure to give such notice, or any defect therein,
shall not affect the legality or validity of such event.

 

  4.7 No Fractional Shares. Notwithstanding any provision contained in this
Warrant Agreement to the contrary, the Company shall not issue fractional shares
upon exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 4, the holder of any Warrant would be entitled, upon the exercise of
such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round to the nearest whole number, the number of the shares
of Common Stock to be issued to such holder.

 

  4.8 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Exercise Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Agreement.

 

10



--------------------------------------------------------------------------------

  4.9 Other Events. In case any event shall occur affecting the Company as to
which none of the provisions of preceding subsections of this Section 4 are
strictly applicable, but which would require an adjustment to the terms of the
Warrants in order to (i) avoid an adverse impact on the Warrants and
(ii) effectuate the intent and purpose of this Section 4, then, in each such
case, the Company shall appoint a firm of independent public accountants,
investment banking or other appraisal firm of recognized national standing,
which shall give its opinion as to whether or not any adjustment to the rights
represented by the Warrants is necessary to effectuate the intent and purpose of
this Section 4 and, if they determine that an adjustment is necessary, the terms
of such adjustment. The Company shall adjust the terms of the Warrants in a
manner that is consistent with any adjustment recommended in such opinion.

 

5. Transfer and Exchange of Warrants.

 

  5.1 Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. The Warrants so cancelled shall be delivered by the Warrant Agent to the
Company from time to time upon request.

 

  5.2 Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants.

 

  5.3 Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which shall result in the issuance of a
warrant certificate for a fraction of a warrant.

 

  5.4 Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5.

 

6. Other Provisions Relating to Rights of Holders of Warrants.

 

  6.1 No Rights as Stockholder. A Warrant does not entitle the Registered Holder
thereof to any of the rights of a stockholder of the Company, including, without
limitation, except as otherwise set forth herein or in any Warrant, the right to
receive dividends, or other distributions, exercise any preemptive rights to
vote or to consent or to receive notice as stockholders in respect of the
meetings of stockholders or the election of directors of the Company or any
other matter.

 

  6.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity bond or otherwise as they may in their discretion impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.

 

11



--------------------------------------------------------------------------------

  6.3 Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that shall be sufficient to permit the exercise in full of all outstanding
Warrants issued pursuant to this Agreement.

 

  6.4 Registration of Common Stock. The Company registered the Warrants and
shares of Common Stock underlying the Warrants in the Registration Statement.
The Company will use its reasonable best efforts to maintain the effectiveness
of such Registration Statement and the current status of the Prospectus or to
file and maintain the effectiveness of another registration statement and
another current prospectus covering the shares of Common Stock issuable upon
exercise of the Warrants at any time that the Warrants are exercisable. In
addition, the Company agrees to use its reasonable best efforts to register such
shares of Common Stock under the blue sky laws of the states of residence of the
exercising Warrant holders to the extent an exemption from such registration is
not available. If at any time, the Company does not have an effective
registration statement covering the shares of Common Stock underlying the
Warrants, and Rule 144 is not available to cover such shares of Common Stock due
to the failure of the Company to be currently reporting under the Securities
Exchange Act of 1934 (“Public Information Failure”), then the Company shall pay
in cash by wire transfer of immediately available funds an amount per month
equal to 1% of the aggregate VWAP of the shares into which a Warrant is
converted which are not able to be delivered without legend because of such
Public Information Failure to the Holder thereof until such shares are able to
be delivered without legend (to be pro-rated for any periods which are less than
one month).

 

7. Concerning the Warrant Agent and Other Matters.

 

  7.1 Payment of Taxes. The Company shall from time to time promptly pay all
taxes and charges that may be imposed upon the Company or the Warrant Agent in
respect of the issuance or delivery of shares of Common Stock upon the exercise
of the Warrants, but the Company shall not be obligated to pay any transfer
taxes in respect of the Warrants or such shares.

 

  7.2 Resignation, Consolidation, or Merger of Warrant Agent.

 

  7.2.1

Appointment of Successor Warrant Agent. The Warrant Agent, or any successor
hereafter appointed, may resign its duties and be discharged from all further
duties and liabilities hereunder after giving sixty (60) days’ notice in writing
to the Company. If the office of the Warrant Agent becomes vacant by resignation
or incapacity to act or otherwise, the Company shall appoint in writing a
successor Warrant Agent in place of the Warrant Agent. If the Company shall fail
to make such appointment within a period of thirty (30) days after it has been
notified in writing of such resignation or incapacity by the Warrant Agent or by
the holder of a Warrant (who shall, with such notice, submit his Warrant for
inspection by the Company), then the holder of any Warrant may apply to the
Supreme Court of the State of New York for the County of New York for the
appointment of a successor Warrant Agent at the Company’s cost. Any successor
Warrant Agent, whether appointed by the Company or by such court, shall be a
corporation in good standing in the State of New York and having its principal

 

12



--------------------------------------------------------------------------------

  office in the Borough of Manhattan, City and State of New York, and authorized
under such laws to exercise corporate trust powers and subject to supervision or
examination by federal or state authority. After appointment, any successor
Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.

 

  7.2.2 Notice of Successor Warrant Agent. In the event a successor Warrant
Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the transfer agent for the Common Stock not later
than the effective date of any such appointment.

 

  7.2.3 Merger or Consolidation of Warrant Agent. Any company into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

 

  7.3 Fees and Expenses of Warrant Agent.

 

  7.3.1 Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and any transfer
agent fees which are in addition thereto and shall, pursuant to its obligations
under this Agreement, reimburse the Warrant Agent upon demand for all
expenditures that the Warrant Agent may reasonably incur in the execution of its
duties hereunder.

 

  7.3.2 Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

 

  7.4 Liability of Warrant Agent.

 

  7.4.1 Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the President or
Chairman of the Board of the Company and delivered to the Warrant Agent. The
Warrant Agent may rely upon such statement for any action taken or suffered in
good faith by it pursuant to the provisions of this Agreement.

 

13



--------------------------------------------------------------------------------

  7.4.2 Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this
Agreement, except as a result of the Warrant Agent’s gross negligence, willful
misconduct or bad faith.

 

  7.4.3 Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant (except its countersignature thereof). The Warrant Agent shall
not be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant. The Warrant Agent shall not be
responsible to make any adjustments required under the provisions
of Section 4 hereof or responsible for the manner, method, or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant or as to
whether any shares of Common Stock shall, when issued, be valid and fully paid
and nonassessable.

 

  7.5 Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
shares of Common Stock through the exercise of the Warrants.

 

8. Miscellaneous Provisions.

 

  8.1 Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.

 

  8.2 Notices. Any notice, statement or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by the holder of any
Warrant to or on the Company shall be sufficiently given (i) when so delivered
if by hand or overnight delivery, (ii) when sent, if delivered by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party) or by electronic mail, or
(iii) if sent by certified mail or private courier service within five (5) days
after deposit of such notice, postage prepaid, addressed (until another address
is filed in writing by the Company with the Warrant Agent), as follows:

Capnia, Inc.

3 Twin Dolphin Drive, Suite 160

Redwood City, CA 94065

Attn: David D. O’Toole

By Telefax (which constitutes notice): (650) 213-8383

By Email (which constitutes notice): dotoole@wsgr.com

 

14



--------------------------------------------------------------------------------

with copies to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attention: Elton Satusky

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given (i) upon receipt if by hand or overnight delivery,
(ii) when sent, if delivered by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party) or by electronic mail, or (iii) if sent by certified mail or private
courier service within five (5) days after deposit of such notice, postage
prepaid, addressed (until another address is filed in writing by the Warrant
Agent with the Company), as follows:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue, 3rd Floor

Brooklyn, NY 11219

Attention: Corporate Actions

No fax number available.

By Email (which constitutes notice): fruggiero@amstock.com

 

  8.3 Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

  8.4 Persons Having Rights under this Agreement. Nothing in this Agreement
shall be construed to confer upon, or give to, any person or corporation other
than the parties hereto and the Registered Holders of the Warrants any right,
remedy, or claim under or by reason of this Warrant Agreement or of any
covenant, condition, stipulation, promise, or agreement hereof. All covenants,
conditions, stipulations, promises, and agreements contained in this Warrant
Agreement shall be for the sole and exclusive benefit of the parties hereto and
their successors and assigns and of the Registered Holders of the Warrants.

 

  8.5 Examination of the Warrant Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent in the
Borough of Manhattan, City of New York and State of New York, for inspection by
the Registered Holder of any Warrant. The Warrant Agent may require any such
holder to submit his Warrant for inspection by it.

 

15



--------------------------------------------------------------------------------

  8.6 Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

  8.7 Effect of Headings. The section headings herein are for convenience only
and are not part of this Warrant Agreement and shall not affect the
interpretation thereof.

 

  8.8 Amendments. This Agreement may be amended by the parties hereto without
the consent of any Registered Holder for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters arising under
this Agreement as the parties may deem necessary or desirable and that the
parties deem shall not adversely affect the interest of the Registered Holders.
All other modifications or amendments shall require the written consent of the
Company and the Registered Holders holding Warrants to purchase at least 65% of
the shares of Common Stock underlying the then outstanding Warrants. No
consideration shall be offered by the Company to any Registered Holder in
connection with a modification, amendment or waiver of this Warrant Agreement or
any Warrant without also offering the same consideration to all Registered
Holders.

 

  8.9 Severability. This Warrant Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Warrant Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Warrant Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CAPNIA, INC. By:  

/s/ Anish Bhatnagar

  Name:   Anish Bhatnagar   Title:   President & Chief Executive Officer
American Stock Transfer & Trust Company, LLC, as Warrant Agent By:  

/s/ Michael A. Nespoli

  Name:   Michael A. Nespoli   Title:   Executive Director Relationship Manager

 

16



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF SERIES A WARRANT CERTIFICATE]

Number

Series A Warrants

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO

THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR

IN THE WARRANT AGREEMENT DESCRIBED BELOW

CAPNIA, INC.

Incorporated Under the Laws of the State of Delaware

CUSIP 14066L 113

Series A Warrant Certificate

This Warrant Certificate certifies that, or registered assigns, is the
registered holder of warrant(s) (the “Warrants” and each, a “Warrant”) to
purchase shares of Common Stock, no par value (“Common Stock”), of Capnia, Inc.,
a Delaware corporation (the “Company”). Each Warrant entitles the holder, upon
exercise during the period set forth in the Warrant Agreement referred to below,
to receive from the Company that number of fully paid and nonassessable shares
of Common Stock as set forth below, at the exercise price (the “Exercise Price”)
as determined pursuant to the Warrant Agreement, payable in lawful money (or
through “cashless exercise” as provided for in the Warrant Agreement) of the
United States of America upon surrender of this Warrant Certificate and payment
of the Exercise Price at the office or agency of the Warrant Agent referred to
below, subject to the conditions set forth herein and in the Warrant Agreement.
Defined terms used in this Warrant Certificate but not defined herein shall have
the meanings given to them in the Warrant Agreement (as defined on the reverse
hereof).

Each Warrant is initially exercisable for one fully paid and non-assessable
share of Common Stock. The number of the shares of Common Stock issuable upon
exercise of the Warrants is subject to adjustment upon the occurrence of certain
events set forth in the Warrant Agreement.

The initial Exercise Price per share of Common Stock for any Warrant is equal to
$6.50 per share. The Exercise Price is subject to adjustment upon the occurrence
of certain events set forth in the Warrant Agreement.

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.

 

A-1



--------------------------------------------------------------------------------

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

CAPNIA, INC. By:  

/s/ Anish Bhatnagar

  Name:   Anish Bhatnagar   Title:   President & Chief Executive Officer
American Stock Transfer & Trust Company, LLC, as Warrant Agent By:  

/s/ Michael A. Nespoli

  Name:   Michael A. Nespoli   Title:   Executive Director Relationship Manager

[Signature Page to Warrant Certificate]

 

2



--------------------------------------------------------------------------------

[Form of Series A Warrant Certificate]

[Reverse]

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive shares of Common
Stock and are issued or to be issued pursuant to a Warrant Agreement dated as of
November 18, 2014 (the “Warrant Agreement”), duly executed and delivered by the
Company to American Stock Transfer & Trust Company, LLC, as warrant agent (the
“Warrant Agent”), which Warrant Agreement is hereby incorporated by reference in
and made a part of this instrument and is hereby referred to for a description
of the rights, limitation of rights, obligations, duties and immunities
thereunder of the Warrant Agent, the Company and the holders (the words
“holders” or “holder” meaning the Registered Holders or Registered Holder) of
the Warrants. A copy of the Warrant Agreement may be obtained by the holder
hereof upon written request to the Company. Defined terms used in this Warrant
Certificate but not defined herein shall have the meanings given to them in the
Warrant Agreement.

Warrants may be exercised at any time during the Exercise Period set forth in
Section 3.3 of the Warrant Agreement.

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the shares of Common Stock to be issued upon
exercise is effective under the Securities Act and (ii) a prospectus thereunder
relating to the shares of Common Stock is current, except through “cashless
exercise” as provided for in the Warrant Agreement.

The Warrant Agreement provides that upon the occurrence of certain events the
number of shares of Common Stock issuable upon exercise of the Warrants set
forth on the face hereof may, subject to certain conditions, be adjusted. If,
upon exercise of a Warrant, the holder thereof would be entitled to receive a
fractional interest in a share of Common Stock, the Company shall, upon
exercise, round up to the nearest whole number of shares of Common Stock to be
issued to the holder of the Warrant.

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

 

3



--------------------------------------------------------------------------------

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a stockholder of the Company.

 

4



--------------------------------------------------------------------------------

Election to Purchase

(To Be Executed Upon Exercise of Warrant)

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive shares of Common Stock and herewith tenders
payment for such shares to the order of Capnia, Inc. (the “Company”) in the
amount of $         in accordance with the terms hereof. The undersigned
requests that a certificate for such shares be registered in the name of
                    , whose address is and that such shares be delivered to
whose address is                     . If said number of shares is less than all
of the shares of Common Stock purchasable hereunder, the undersigned requests
that a new Warrant Certificate representing the remaining balance of such shares
be registered in the name of ,                     whose address is
                    , and that such Warrant Certificate be delivered to
                    , whose address is                     .

In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 3.3.2 of the Warrant Agreement, the number of shares that this
Warrant is exercisable for shall be determined in accordance with Section 3.3.2
of the Warrant Agreement.

 

 

 

  a “Cash Exercise” with respect to                  Warrant Shares; and/or  

 

  a “Cashless Exercise” with respect to Warrant Shares, resulting in a delivery
obligation by the Company to the Holder of shares of Common Stock representing
the applicable Net Number, subject to adjustment.

In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of shares that this
Warrant is exercisable for would be determined in accordance with the relevant
section of the Warrant Agreement which allows for such cashless exercise and
(ii) the holder hereof shall complete the following: The undersigned hereby
irrevocably elects to exercise the right, represented by this Warrant
Certificate, through the cashless exercise provisions of the Warrant Agreement,
to receive shares of Common Stock. If said number of shares is less than all of
the shares of Common Stock purchasable hereunder (after giving effect to the
cashless exercise), the undersigned requests that a new Warrant Certificate
representing the remaining balance of such shares be registered in the name of
                    , whose address is                     , and that such
Warrant Certificate be delivered to                     , whose address is
                    .

 

Date:             , 20         (Signature)     (Address)    

 

    (Tax Identification Number)

 

5